  Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 1 of 20 PageID #: 1




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




  In the Matter of the Search Regarding No.          l_t_
  19-112-04                                SEARCH AND SEIZURE WARRANT
                                           "REDACTED"




TO:   ANY AUTHORIZED LAW ENFORCEMENT OFFICER


      An application by a federal law enforcement officer or an attorney for the
government requests the search of the property fully described in Attachment A,
attached hereto and incorporated herein by reference.

     I find that the affidavit, or any recorded testimony, establish probable
cause to search and seize the property described above, and that such search
will reveal evidence of the commission of criminal offenses, contraband, the fruits
of crime, or things otherwise criminally possessed, or property designed or
intended for use or which is or has been used as the means of committing
criminal offenses, concerning violations of 18 U.S.C.§ 1545(a), as fully described
in Attachment B, attached hereto and incorporated herein by reference.

 ^               COMMANDED to execute this warrant on or before
                                  (not to exceed 14 days)
^in the daytime - 6:00 a.m. to 10:00 p.m.
□ at any time in the day or night asI find reasonable cause has been established.

      Unless delayed notice is authorized below, you must give a copy of the
warrant and a receipt for the property taken to the person from whom, or from
whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

     The officer executing this warrant, or an officer present during the
execution of the warrant, must prepare an inventory as required by law and
promptly return this warrant and inventory to the undersigned Judge.

      □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification
may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person
who, or whose property, will be searched or seized,
□ for        days (not to exceed 30).


                                                                      Cc *
  Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 2 of 20 PageID #: 2




□ until, the facts justifying, the later specific date of.


                                        Sioux Falls, South Dakota
       i rr.-
Date and      T    1
         Time Issued       U




                                       VERONICA L. DUFFY
                                       UNITED STATES MAGISTRATE JUDGE




                                         [2]
  Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 3 of 20 PageID #: 3




                                    , Flandreau, South Dakota, which is more

                                  . The numbers         are affixed to the front
of the residenee.


      2.    Any garages, storage units or outbuildings that are assoeiated with
                         Flandreau, South Dakota.

      3.    All vehieles on the property owned or operated by Jose DONIS-
Gonzalez, to include Minnesota|BB[||[[|, a blue 2011 Chevrolet Malibu.
      4.    The person of Jose DONIS-Gonzalez, dob:
  Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 4 of 20 PageID #: 4




                           ATTACHMENT B "REDACTED"
      DESCRIPTION OF PROPERTY TO BE SEARCHED FOR AND SEIZED

       1.     All identity documents, foreign or domestic, to include but not limited
to birth certificates, passports, identification cards, driver licenses or social security
cards.


      2.     All immigration documents, to include but not limited to cards,
receipts, correspondence or other papers.

      3.     All correspondence relating to the employment of Jose DONIS-
Gonzalez, or other persons residing at target location.

      4.     All persons determined to be in the United States contrary to law.

      5.     All correspondence relating to the manufacture, sale and shipping of
fraudulent documents.


      6.     All currency derived from the sale of fraudulent documents.

      7.    All cellular devices utilized by Jose DONIS-Gonzalez, to include all
contents and electronically stored records relating to violations of 18 USC § 1546(a),
including:

                    a)     any information related to the employment;

                    b)     lists of contacts and related identifying information;

                    c)    types, amounts, and prices of fraudulent documents, as
             well as dates, places, and amounts of specific transactions;

                  d)     any information related to sources of fraudulent
             documents, including names, addresses, phone numbers, or any other
             identifying information;

                  e)     photographs and/or videos, in particular, photographs
             and/or videos of genuine documents, fraudulent documents, passport
             style head shots and co-conspirators.

                   f)      Evidence of user attribution showing who used or owned
             the device at the time the things described in this warrant were created,
             edited, or deleted, such as logs, phonebooks, saved usernames and
             passwords, documents, and browsing histoiy.

       As used above, the terms "records" and "information" include all of the
foregoing items of evidence in whatever form and by whatever means they may have
been created or stored, including any form of computer or electronic storage (such
as flash memoiy or other media that can store data) and any photographic form.
  Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 5 of 20 PageID #: 5




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION




  In the Matter of the Search Regarding:    No. _

  19 112-04                                 APPLICATION FOR SEARCH AND
                                            SEIZURE WARRANT "REDACTED"




      I, Craig Scherer, being duly sworn depose and say:

       I am a Special Agent with the Department of Homeland Security (DHS),
Immigration and Customs Enforcement (ICE), Homeland Security Investigations
(HSI), and have reason to believe that within the property fully described in
Attachment A, attached hereto and incorporated herein by reference, there is
now concealed certain property, namely: that fully described in Attachment B,
attached hereto and incorporated herein by reference, which I believe is property
constituting evidence of the commission of criminal offenses, contraband, the
fruits of crime, or things otherwise criminally possessed, or property designed or
intended for use or which is or has been used as the means of committing
criminal offenses, concerning violations of 18 U.S.C. § 1546(a).

      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.               p

                                         VV-
                                     Craigji^cherer, Special Agent
                                     Homeland Security Investigations
                                                                     ~y
      Sworn to before me, and subscribed in my presence on the        /    day of
October, 2019, at Sioux Falls, South Dakota.



                                     VERONICA L. DUFFY
                                     UNITED STATES MAGISTRATE
  Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 6 of 20 PageID #: 6




                       ATTACHMENT A "REDACTED"
              DESCRIPTION OF PROPERTY TO BE SEARCHED




      1.                              I, Flandreau, South Dakota, whieh is more
particularly described as a
                                  1. I I I I i i i i i i i l i i I   II I   i l l i I i l l i the front
of the residence.


      2.    Any garages, storage units or outbuildings that are associated with
                       I, Flandreau, South Dakota.

      3.    All vehicles on the property owned or operated by Jose DONIS-
Gonzalez, to include Minnesota          a blue 2011 Chevrolet Malibu.

      4.    The person of Jose DONIS-Gonzalez, dob;
  Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 7 of 20 PageID #: 7




                           ATTACHMENT B "REDACTED"
      DESCRIPTION OF PROPERTY TO BE SEARCHED FOR AND SEIZED


       1.     All identity documents, foreign or domestic, to include but not limited
to birth certificates, passports, identification cards, driver licenses or social security
cards.


       2.    All immigration documents, to include but not limited to cards,
receipts, correspondence or other papers.

      3.     All correspondence relating to the employment of Jose DONIS-
Gonzalez, or other persons residing at target location.

      4.      All persons determined to be in the United States contrary to law.

      5.      All correspondence relating to the manufacture, sale and shipping of
fraudulent documents.


      6.      All currency derived from the sale of fraudulent documents.

      7.    All cellular devices utilized by Jose DONIS-Gonzalez, to include all
contents and electronically stored records relating to violations of 18 USC § 1546(a),
including:

                    a)     any information related to the employment;

                    b)     lists of contacts and related identifying information;

                     c)    types, amounts, and prices of fraudulent documents, as
              well as dates, places, and amounts of specific transactions;

                     d)     any information related to sources of fraudulent
              documents, including names, addresses, phone numbers, or any other
              identifying information;

                     e)    photographs and/or videos, in particular, photographs
              and/or videos of genuine documents, fraudulent documents, passport
              style head shots and co-conspirators.

                    f)      Evidence of user attribution showing who used or owned
              the device at the time the things described in this warrant were created,
              edited, or deleted, such as logs, phonebooks, saved usernames and
              passwords, documents, and browsing histoiy.

         As used above, the terms "records" and "information" include all of the
foregoing items of evidence in whatever form and by whatever means they may have
been created or stored, including any form of computer or electronic storage (such
as flash memory or other media that can store data) and any photographic form.
  Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 8 of 20 PageID #: 8




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION




 In the Matter of the Search of Regarding     No. _

 19-112-04                                    AFFIDAVIT IN SUPPORT OF
                                              SEARCH AND SEIZURE WARRANT
                                             "REDACTED"


STATE OF SOUTH DAKOTA)
                            :SS
COUNTY OF MOODY             )

I, Craig Scherer, being duly sworn on oath, depose and say;

      1.    I am a Special Agent with the Department of Homeland Security
(DHS), Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI), in Sioux Falls, South Dakota, and have been duly
employed in this position since December 2003. I am a graduate of the
Criminal Investigator Training Program and ICE Special Agent Training at the
Federal Law Enforcement Training Center.

      2.    As a Special Agent, one of my responsibilities is conducting
criminal and civil investigations of violations of the Immigration and Nationality
Act, which relate to an alien's right to presence and employment in the United
States.


      3.   Through this affidavit, I am requesting a search warrant be issued
for 406 E. Pipestone Avenue, Flandreau, South Dakota (and any garages,
storage units or outbuildings associated therewith), all vehicles on th^property
owned or operated by Jose DONIS-Gonzalez, to include Minnesota        a
blue 2011 Chevrolet Malibu, and the person of Jose DONIS-Gonzalez, dob:


      4.     I respectfully submit this affidavit in support of an application for a
warrant to search for and seize instrumentalities, fruits, and evidence of
violations of 18 USC § 1546(a) Possession or Use of Fraudulent Documents.

      5.    Because this affidavit is being submitted for the limited purpose of
securing a search warrant, 1 have not included each and every fact known to
me concerning this investigation. 1 have set forth only those facts that 1 believe
are necessary to establish probable cause to believe that evidence of violations
  Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 9 of 20 PageID #: 9




of 18 use § 1546(a) Possession or Use of Fraudulent Documents are located at
the premises mentioned in this affidavit.

      6. ,    I have received information from other law enforcement officers
and sources of information by either verbal or written report. The officers and
sources providing information may have received the information by way of
personal knowledge or from another source.

       7.   Through this investigation, Jose Ubaldo DONIS-Gonzalez was
identified as a participant in a fraudulent document and human smuggling
ring. On October 4, 2018, I conducted a debrief of a Source of Information
(SOl) regarding a document vendor. The SOI has previously provided
information leading to seizures and the arrests of numerous individuals. I
deem the SOI reliable and trustworthy. The SOI provided information about




     8.       On October 5, 2018, HSI Sioux Falls Confidential Informant SA-
001-OF provided further information. SA-OOl-OF has previously provided
information leading to seizures and the arrests of numerous individuals. 1
deem SA-OOl-OF reliable and trustworthy.


      9.      On October 15, 2018, I received subpoena results from Verizon
Wireless in reference to phone numberH^^^^^HH. The subscriber was
             as                                            Flandreau, SD.
conducted record queries for_|^^^^^^^^^m|||^whi^ returned results for
Jose DONIS-Gonzalez, dob:

              On March 6, 2019, I conducted a debrief of SA-001-




                                      [2]
 Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 10 of 20 PageID #: 10



      11. On March 20, 2019^^requeste^qu^r^ in U.S. Postal Service
(USPSj records for the address                      Flandreau, SD. Postal
Inspection Service Inspector Derek Ryan advised this address has received
fifty-seven (57) packages in the last year, with thirty-one (31) of those packages
coming from California. Inspector Ryan further stated most of the California
packages were between .12-.191bs, which is suspected to be flat rate Priority
mail envelopes.

            On April 3, 2019, I instructed SA-OOl-OF




      13.   On    March   27, 2019, South       Dakota    Division   of Criminal
Investigation SA Sam Kavanagh conducted a spot surveillance of target
locations in Flandreau, SD. SA Kavanagh drove past
Flandreau, SD and observed DONIS'vehicle, Minnesota^^HEp3^^^6dinLthe
driveway.

      14.   On April 9, 2019, 1 initiated the controlled purchase of fraudulent
documents from DONIS. SA-001-




      15.   On April 18, 2019, I conducted a debrief of SA-OOl-OF who
advised




      16.   On April 19, 2019, I received records from the USPS regarding two
(2) mailings to                         Flandreau, SD, the residence of DONIS.
The first mailing was a Priority Mail 2-Day envelope containing USPS tranki^
number                                          and was              to
                                                 SD and listed a return address
of^^^^^^^^^^m^l^l^lCathedral City, CA. The shipping label listed an
expected deliveiy date of 04/04/2019.



                                       [3]
 Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 11 of 20 PageID #: 11




      17.   The second mailing was a Priority Mail 2-Day envelope containing
USPS tracking number                                      and was addressed to
                                              Flandreau, SD and listed a return
address of                                             Cathedral City, CA.
The shipping label listed an expected delivery date of 04/13/2019. The
handwriting on the two mailings appeared to be generated from the same
individual. The second mailing delivery date is consistent with the information
DONIS provided to

            On April 22, 2019, I instructed SA-OOl-OF




      19.   I   subseouentlv   instructed    SA-OOl-OF




      20.   On April 23, 2019, I received records from MoneyGram in response
to a Summons. The records revealed an individual using the name Jose
Ubaldo DONIS-Gonzalez, or combination thereof, dob:             sent
thirty-one (31) wire transfers to                                        dob:
              of                                    Palm Springs, CA, between
01/10/2018 and 04/11/2019, for a total amount of $10,030. The wires were
sent in even dollar amounts of $150, $300, $400, $450 and $600. The
identifiers for DONIS included:


            DOB:
                                              , Flandreau, SD
            Phone



     21. On April 25, 2019, Inspector Ryan received notification via Postal
business records that a Priority Mail parcel was mailed from Palm Springs, CA



                                       [4]
 Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 12 of 20 PageID #: 12




                        I, Flandreau, SD. The parcel was addressed to
                                J^landreau, SD with a return address of
                                   Cathedral City, CA. On April 30, 2019,
Inspector Ryan applied for and received a federal search warrant to search the
contents of the parcel. On May 1, 2019, Inspector Ryan searched the parcel,
which contained five (5) permanent resident cards and four (4) Social Security
cards.


      22.   I conducted record queries in DHS indices for these alien file
numbers listed on the documents and noted none of alien file numbers and
names listed on the suspect permanent resident cards matched DHS records. I
also examined photos of the suspect Social Security cards and noted they
appeared to be fraudulent.




                                     [5]
 Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 13 of 20 PageID #: 13




        27.   SA-OOl-OF provided me with




      28. On May 31, 2019, the Brookings County Sheriffs Offiee (BCSO)
conducted a traffic stop of a vehicle occupied by DONIS. The BCSO observed
the suspect vehicle, a blue Chevy Malibu with paper plates, near Skyview
Junction in Elkton, SD. The driver was identified by a California driver's
license as Agustin DONIS-Alvarez, dob:                address of
              Cathedral City, CA and phoneof^|^^|^H. The passenger
was identified by a Guatemala passport as Jose Ubaldo DONIS-Gonzalez, dob:
               address                         Flandreau, SD and phone of
                  The VIN was identifiedas^^^^^H^^^HI^I. The BCSO
stated DONIS identified the vehicle as belonging to him.

      29. On or about June 26, 2019, DONIS moved out of|
     I, Flandreau, SD, to an unknown location.

              On Jul   5, 2019, I queried law enforcement databases for VIN
                    ~|, a 2011 Chevy Malibu, known to be driven by DONIS.
The query revealed this vehicle was assigned Minnesota licen^eplate
and registered to Jose Ubaldo DONIS-Gonzalez, dob:                     of
                  ], Flandreau, SD.

     31. On July 5, 2019, I located DONIS' Chevy Malibu displaying
Minnesota license plate     parked behind
Flandreau, SD, and attached a GPS tracker to the Malibu, pursuant to a state
search warrant.


     32. Between July 6, 2019, and July 7, 2019, the Malibu traveled from
Flandreau, SD to San Antonio, TX and back to Flandreau, SD. I reviewed the
GPS tracker data captured during this time. The following is a synopsis of the
data:




                                      [6]
 Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 14 of 20 PageID #: 14




      33.   07/06/2019
                 0301 hours leaves 406 E. Pipestone Avenue, Flandreau, SD;
                  0310 hours travels southbound on 1-29;
            •     2022 hours arrives Home Depot, 2658 SW Militaiy Drive,
                  San Antonio, TX;
                  2055 hours leaves Home Depot;
            •     2059 hours travels northbound on 1-35;
            •     2326 hours arrives       Motel   6,   1005    Leander   Road,
                  Georgetown, TX;

      34.   07/07/2019
                  0443 hours leaves Motel 6;
            •     0448 hours travels northbound on 1-35;
            •     1830 hours Highway Patrol traffic stop on 1-29 northbound
                  near mile marker 26;
            •     2030 hours arrives Tienda Salvadorena in Flandreau, SD;
            •     2046 hours leaves Tienda Salvadorena;
            •     2048 hours arrives 406 E. Pipestone Avenue, Flandreau, SD;

      35. On July 7, 2019, South Dakota Highway Trooper Cody Jansen
conducted a traffic stop of DONIS' Chevy Malibu displaying Minnesota driver's
license plate         near 1-29, mile marker 29.

      36. Trooper Jansen identified the driver by Guatemala Passport as
DONIS. DONIS stated he had driven to Sioux City, lA to pay off his vehicle
loan and was returning home. DONIS stated the passenger was a friend who
wanted to work at a dairy in South Dakota. DONIS further stated he picked
the passenger up in a small town near Sioux City, lA. When Trooper Jensen
asked DONIS what the passenger's name was, DONIS could not provide a
name and stated DONIS had forgot.

     37. Trooper Jensen approached the front seat passenger, who did not
have any identification or speak English. The passenger identified himself as
Enrique SANCHEZ-Garcia, dob:                 by writing the information on a
piece of paper.

      38.   DONIS consented to a search of the vehicle and, during the search.
Trooper Jansen found a Permanent Resident card, number                    in the
name of                          dobj^H^H||||||||[and             Security card,
number                   l^he name                             in a driver's side
factoiy compartment. DONIS stated the identification belonged to DONIS'wife.

      39. Trooper Jensen also observed several empty Red Bull drinks in the
vehicle and both occupants were drinking Red Bull at the time of the stop.
There were also empty fast food wrappers all over the car as well. It appeared
to Trooper Jensen that DONIS and SANCHEZ has been traveling for a long


                                     [7]
 Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 15 of 20 PageID #: 15




period of time. DONIS was cited for no driver's license and issued a warning
for speeding. DONIS and SANCHEZ were released.

      40.   1 conducted record cheeks in DHS indices for SANCHEZ and found
no evidence of SANCHEZ being issued permission to enter, reside or work in
the United States.


      41.   I conducted record checks in DHS indices for                 which
revealed this alien file number is assigned to a female from Pakistan.

       42. On July 8, 2019, Inspector Ryan advised me of a search of U.S.
Postal records for recent parcels originating from zip codes starting with "922"
(Palm Springs, CA 85 Cathedral City, CA) identified one Priority Mail package
delivered in Flandreau, SD on June 29, 2019. Inspector Ryan located an image
of the package, which was a Priority Mail 2-Day envelope, weighing S.loz,
containing USPS tracking number                                       addressed
to Jose DONIS of                     Flandreau, SD and listed a return address
of                                       Cathedral City, CA. The shipping label
listed an expected delivery date of 06/29/2019. The handwriting on the
mailing appeared to be similar to other suspect mailings sent from these zip
codes and a prior seized mailing.

                 August       2019,         rovided   SA-OOl-OF




                              2019, SA-OOl-OF




      46.   Upon arrival, 1 observed DONIS and an unknown                 :er m

DONIS' blue Malibu.




                                      [8]
 Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 16 of 20 PageID #: 16




      47.     I conducted record checks in DHS indices for              , whieh
returned                                     Record checks
returned to


      48.     On August 13, 2019, I reeeived U.S. Postal records identifying two
(2^E3^ress ]M^ envelopes sent to DONIS' residence, located at
                    Flandreau, SD. The reeords included two (2) Priority Mail
Express mailin^nbels^^e first label was dated 08/02/2019, with traeking
                                The label was addressed to                    of
                             Flandreau, SD, and telephone number
       The label listed a return address of
Lexington, KY, and telephone number                   The label listed a weight
of 2.I0Z and a scheduled delivery date of 08/05/2019.

      49.     The seeond label was dated 08/03/2019, with tracking number
                    The label was addressed to
            Avenue, Flandreau, SD, and telephone number                     The
label listed a return address
KY, and telephone number
                      ^  The label listed no weight and
a scheduled delivery date of 08/05/2019.

       50. On September 12, 2019, 1 was notified by Inspector Ryan that a
Priority Mail Express envelope was delivered to DONIS' residence, located at
                          I, Flandreau, SD. Inspeetor Ryan provided me with a
eopy of the mailing label. The envelope was mailed from Lexington, KY, on
09/10/2019, with postage in the amount of $25.50. The return address listed
                                         Lexington, KY, and was addressed to
                                                 Flandreau, SD. The envelope
weighed 4.8oz and was delivered on 09/12/2019.

       51. It is my experience that illegal aliens almost always maintain
legally issued doeuments from their native country, such as passports,
consular cards, cedulas, and birth certificates, in a place that they eonsider
seeure and where they are readily aecessible.          Most frequently, these
documents are kept within the privacy and security of their home. It is a
common practice among illegal aliens to not carry their legally issued foreign
documents on their person because they frequently use aliases.


                                       [9]
 Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 17 of 20 PageID #: 17




      52.    It is my training and experience that illegal aliens purchase
fraudulent identities to elude detection from law enforcement and obtain
employment in the United States. 1 have investigated and arrested numerous
illegal aliens for fraudulently assuming the identity of other persons and/or
using the Social Security numbers of other individuals.

      53. It is my training and experience that illegal aliens purchase
fraudulent identities from criminal organizations involved with the
manufacture and distribution of fraudulent documents. Illegal aliens seeking
to purchase fraudulent documents commonly call or text the document vendor
from their cellular phone to negotiate the purchase. Upon reaching an
agreement the illegal alien requesting the fraudulent documents will send a
photo of themselves and associated biographical information via text message
to the document vendor.


      54. It is my experience that illegal aliens who use fraudulent
documents almost always maintain their fraudulent documents in a place that
they consider secure and where they are readily accessible. Such persons
rarely, if ever, dispose of their fraudulent documents after they have been used
to secure employment. Most frequently, these documents are kept within the
privacy and security of their home. This is a common practice among illegal
aliens in order to avoid the confiscation of their fraudulent documents by law
enforcement.


     55. It is my experience that illegal aliens who utilize fraudulent
documents commonly reside with other individuals who are illegally present in
the United States, such as relatives, friends and co-workers.          It is my
experience that these cohabitants commonly possess and utilize fraudulent
documents to obtain employment.

     56. It is my training and experience that individuals involved with the
manufacturing and sale of fraudulent documents commonly maintain,
photographs, biographical information, ledgers, receipts and contact
information, either in physical or electronic format.

      57. 1 respectfully submit there is probable cause to believe that a
search of the residence located at 406 E. Pipestone Avenue, Flandreau, South
Dakota, more particularly described in Attachment A, will provide evidence
regarding a violation of 18 USC § 1546(a), more particularly described in
Attachment B.


      58. 1 respectfully request a search warrant be issued to search the
residence at                           Flandreau, South Dakota (And any
garages, storage units or outbuildings associated therewith), all vehicles on the
jroperty owned or operated by Jose DONIS-Gonzalez, to include Minnesota
            a blue 2011 Chevrolet Malibu, and the person of Jose DONIS-


                                      [10]
 Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 18 of 20 PageID #: 18




Gonzalez, dob:                 to search for evidence of the commission of a
criminal offense, concerning violation of 18 USC § 1546(a).



                                           Craig Bcherer, Special Agent
                                           Homeland Security Investigations

Sworn to before me, and subscribed in my presence on the    /     day of
October, 2019, at Sioux Falls, South Dakota.




                                           VERONICA L. DUFFY
                                           United States Magistrate Ju^:^




                                    [11]
 Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 19 of 20 PageID #: 19




                                    , Flandreau, South Dakota, which is more

                                  . The numbers         are affixed to the front
of the residence.


            Any garages, storage units or outbuildings that are associated with
                         Flandreau, South Dakota.

      3.    All vehicles on the property owned or operated by Jose DONIS-
Gonzalez, to include Minnesota          a blue 2011 Chevrolet Malibu.

      4.    The person of Jose DONIS-Gonzalez, dob:
 Case 4:19-mj-00070-VLD Document 1 Filed 10/07/19 Page 20 of 20 PageID #: 20



                    ATTACHMENT B "REDACTED"
      DESCRIPTION OF PROPERTY TO BE SEARCHED FOR AND SEIZED


       1.     All identity documents, foreign or domestic, to include but not limited
to birth certificates, passports, identification cards, driver licenses or social security
cards.


      2.     All immigration documents, to include but not limited to cards,
receipts, correspondence or other papers.

      3.     All correspondence relating to the employment of Jose DONIS-
Gonzalez, or other persons residing at target location.

      4.     All persons determined to be in the United States contrary to law.

      5.     All correspondence relating to the manufacture, sale and shipping of
fraudulent documents.


      6.     All currency derived from the sale of fraudulent documents.

      7.     All cellular devices utilized by Jose DONIS-Gonzalez, to include all
contents and electronically stored records relating to violations of 18 USC § 1546(a),
including:

                    a)     any information related to the employment;

                    b)     lists of contacts and related identifying information;

                    c)    types, amounts, and prices of fraudulent documents, as
             well as dates, places, and amounts of specific transactions;

                  d)     any information related to sources of fraudulent
             documents, including names, addresses, phone numbers, or any other
             identifying information;

                  e)     photographs and/or videos, in particular, photographs
             and/or videos of genuine documents, fraudulent documents, passport
             style head shots and co-conspirators.

                   f)      Evidence of user attribution showing who used or owned
             the device at the time the things described in this warrant were created,
             edited, or deleted, such as logs, phonebooks, saved usernames and
             passwords, documents, and browsing history.

      As used above, the terms "records" and "information" include all of the
foregoing items of evidence in whatever form and by whatever means they may have
been created or stored, including any form of computer or electronic storage (such
as flash memory or other media that can store data) and any photographic form.
